Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Status of Claims
This office action is in response to the amendment and remarks filed on 03/17/2020.  In making the below rejections, the examiner has considered and addressed each of the applicants arguments. Claims 3-5, 7, 16, and 21 have been canceled and Claims 1, 6, 8-15, 17-20, and 22-24 are currently pending and being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 9, 8, 10, 12-14, 17-20, and 22-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fukui (USPN 4,256,067).
In reference to independent claim 1, Fukui teaches a piston ring for forming a seal between a piston (13, fig 1) and a piston housing (12), said piston ring (17) comprising: 
a first diametrical axis (vertical axis bisecting the ring, fig 2); 
a second diametrical axis orthogonal to the first diametrical axis (horizontal axis bisecting the ring, fig 2); 
an outer portion (23, fig 2) that is split into two sections by two diametrically opposed gaps (24) along the second diametrical axis (horizontal axis bisecting the ring, fig 2); and a body portion (22) comprising at least one biasing element (the spring component of 22) formed (the spring component 22 is pushed against the outer portion 23) with the two sections of the outer portion (the ring is made of two identical sections 19, fig 2) so that the two sections of the outer portion (the ring is made of two identical sections 19, fig 2) are connected by the at least one biasing element (spring component of 22, col. 2, line 27 specifies “A corrugated spring 22”); 
wherein said piston ring (17) is symmetrical about said first diametrical axis and said second diametrical axis (fig 2 is symmetrical about both axis); wherein the at least one biasing element (the spring component of 22) is configured to allow the outer portion (23) to be more resiliently deformable in the direction of said first diametrical axis (vertical axis bisecting the ring, fig 2) and less deformable in the direction of the second diametrical axis (horizontal axis bisecting the ring, fig 2). (Examiner takes the position that due to the gaps 24 the ring as a whole has a different amount of resiliency in one direction than the other, the gaps represent a small amount of increased flexibility in a direction perpendicular to the axis upon which the gaps lay. Furthermore, the nature of increased flexibility in a direction perpendicular to the axis upon which the gaps lay.)
It has been held that “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  As such, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 I. Applicant’s claim language is functional in language and very broad; examiner suggests narrowing the claim language). 
Regarding the recitation “at least one biasing element integrally formed with the two sections of the outer portion”, Fukui discloses that corrugated spring 22 contacts the inner surface of each of the split piston rings 17 and 18, and each corrugated spring is received in one of the piston grooves 16 (col. 2, lines 27-31 and figure 1), which suggests that spring 22 is first assembled to split rings 17 (in fig. 2) so as to be in contact with the inner surface of split ring 17 and the assembly of spring 22 and split ring 17 is received in groove 16 as shown in figure 1. The pre-assembly of spring 22 with split ring 17 would form an “integral structure/assembly” since an outer surface of the spring will be fully in contact with the inner surface of the split ring. Applicant has not provided any manufacturing steps that would be expected to impart distinctive structural characteristics to the final product so as distinguish the claimed product from the one In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. 
In reference to independent claim 22, Fukui teaches a piston ring (17, fig 1) for forming a seal between a piston (13, fig 1) and a piston housing (17 seals the piston 13 against the housing 10, fig 1), said piston ring comprising;   
a first diametrical axis (vertical axis bisecting the ring, fig 2); 
a second diametrical axis orthogonal to the first diametrical axis (horizontal axis bisecting the ring, fig 2); 
an outer portion (23, fig 2) that is split into two sections by two diametrically opposed gaps (24) along the second diametrical axis (horizontal axis bisecting the ring, fig 2; col. 2, lines 32-40); and 
a body portion (22) comprising at least one biasing element (spring component of 22) connected (col. 1, lines 48-51 specifically states “a corrugated spring contacts inside faces of each of the piston ring segments to urge the segments into close sliding contact with the cylinder wall” as assembled the springs are “connected” by the spring 
wherein said piston ring is symmetrical about said first diametrical axis (vertical axis bisecting the ring, fig 2) and said second diametrical axis (fig 2 is symmetrical about both axis); 
wherein the at least one biasing element (spring component of 22, fig 2) is configured to allow the body portion (22) to be more resiliently deformable in the direction of said first diametrical axis (vertical axis bisecting the ring, fig 2) and less deformable in the direction of the second diametrical axis (horizontal axis bisecting the ring, fig 2). (Examiner takes the position that due to the gaps 24 the ring as a whole has a different amount of resiliency in one direction than the other, the gaps represent a small amount of increased flexibility in a direction perpendicular to the axis upon which the gaps lay.  Furthermore, the nature of an ellipse dictates (because of basic physics) that the ellipse is more resilient in one direction than the other is. Because the ellipse is longer in one direction than the other is, the ellipse is naturally more resilient in one direction than the other is. The gap represents a small amount of increased flexibility in a direction perpendicular to the axis upon which the gaps lay.)
It has been held that “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  As such, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 I. Applicant’s 
Regarding the recitation “at least one biasing element integrally formed with the two sections of the outer portion”, Fukui discloses that corrugated spring 22 contacts the inner surface of each of the split piston rings 17 and 18, and each corrugated spring is received in one of the piston grooves 16 (col. 2, lines 27-31 and figure 1), which suggests that spring 22 is first assembled to split rings 17 (in fig. 2) so as to be in contact with the inner surface of split ring 17 and the assembly of spring 22 and split ring 17 is received in groove 16 as shown in figure 1. The pre-assembly of spring 22 with split ring 17 would form an “integral structure/assembly” since an outer surface of the spring will be fully in contact with the inner surface of the split ring. Applicant has not provided any manufacturing steps that would be expected to impart distinctive structural characteristics to the final product so as distinguish the claimed product from the one disclosed by Fukui. Therefore, the examiner submits that it would have been within the general skill level of a worker in the art to pre-assemble the spring and split ring of Fukui into an integral assembly and install the integral assembly in one of the piston grooves as suggested by Fukui. Further, as it has been held, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe,
In reference to dependent claim 2, Fukui, as modified, teaches the piston ring as claimed in claim 1, wherein said piston ring (17) is deformable between a first state in which an outer circumference of said piston ring is substantially elliptical (fig 2 shows a basically elliptical shape) 	
In reference to dependent claim 6, Fukui, as modified, teaches the piston ring as claimed in claim 1, wherein said at least one biasing element (22) biases said piston ring (17) towards a first state in which an outer circumference of said piston ring (outer circumference of 17) is substantially elliptical (fig. 2, col 1, 48-51 specifically discloses “a corrugated spring contacts inside faces of each of the piston ring segments to urge the segments into close sliding contact with the cylinder wall” when the ring is in the cylinder it is in a first uncompressed state, in a second state the ring is compressed to fit the cylinder). 
In reference to dependent claim 8, Fukui, as modified, teaches the piston ring as claimed in claim 1, wherein said body portion (22) comprises a biasing element (spring component of 22, fig 2), wherein said biasing element (22, fig 2; fig 2) is located on opposite sides of said first diametrical axis (vertical axis bisecting the ring and 22, fig 2). 
Fukui does not teach
Two biasing elements
However, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.  Therefore examiner takes the position that making 22 into two separate biasing elements is obvious and of routine skill in the art. If the spring component of 
In reference to dependent claim 9, Fukui, as modified, teaches the piston ring as claimed in claim 1, wherein said biasing element is a spring member (spring element of 22 is disclosed as a spring, further col. 2, line 27 specifies “A corrugated spring 22”). 
In reference to dependent claim 10, Fukui, as modified, teaches the piston ring as claimed in claim 1, wherein said outer portion (19, fig 2) comprises at least one cavity (24) therein, said cavity being configured to allow said outer portion (23) to be more resiliently deformable in the direction of said first diametrical axis (vertical axis bisecting the ring, fig 2) (vertical axis bisecting the ring, fig 2) and to be substantially less deformable in the direction of said second diametrical axis (examiner takes the position that due to the gaps 24 the ring as a whole has a different amount of resiliency in one direction than the other, the gaps represent a small amount of increased flexibility in a direction perpendicular to the axis upon which the gaps lay). 
In reference to dependent claim 12, Fukui, as modified, teaches the piston ring as claimed in claim 10, wherein said at least one cavity (16, fig. 1) includes a first portion which extends in a circumferential direction and a second portion which extends in a radial direction (the gap 24 is circular so part of it extends in a radial and part in a circumferential direction). 
In reference to dependent claim 13, Fukui, as modified, teaches the piston ring as claimed in claim 1, wherein, in use, said outer portion (23) of said piston ring (17) contacts an inner and/or outer surface of said piston (13), to prevent deformation of said 
In reference to dependent claim 14, Fukui, as modified, teaches the piston ring as claimed in claim 1, wherein said outer portion (23) has an inner circumferential surface which is shaped so as to engage with a complimentary shaped inner and/or outer surface of the piston (13) such that relative rotational movement between said piston ring (17) and said piston is prevented (due to the rings oblong shape the ring components 17 and 18 cannot rotate). 
In reference to dependent claim 17, Fukui, as modified, teaches a piston assembly comprising a piston (13), a piston housing (10, fig 1) and at least one piston ring (17, all of fig 2) as claimed in claim 1. 
In reference to dependent claim 18, Fukui, as modified, teaches the piston assembly as claimed in claim 17, wherein said piston (13) and said piston housing (10, fig 1) are substantially cylindrical (fig 2 shows an oval cross section, “cylindrical” can be interpreted to mean having a circular or oval cross-section  and applicants claim language is broad specifying “substantially”).
In reference to dependent claim 20, Fukui, as modified, teaches a radial piston machine comprising: at least one piston (13); at least one piston housing (10, fig 1); and at least one piston ring (17, all of fig 2) as claimed in claim 1.    
In reference to dependent claim 23,
In reference to dependent claim 24, Fukui, as modified, teaches the piston ring as claimed in claim 8, wherein the two biasing elements have the same shape (the left and right sections of 22 have the same shape).


Claims 2 (in the alternative), 11, and 18 (in the alternative) are rejected under 35 U.S.C. 103(a) as being unpatentable over Fukui (USPN 4,256,067) in view of Berbuer (UPN 5,079,994).  
In the alternative, in reference to dependent claim 2, Fukui, as modified, teaches the piston ring as claimed in claim 1, wherein said piston ring (all of fig 2) is deformable between a first state in which an outer circumference of said piston ring is substantially elliptical (col 1, 48-51 specifically discloses “a corrugated spring contacts inside faces of each of the piston ring segments to urge the segments into close sliding contact with the cylinder wall” when the ring is in the cylinder it is in a first uncompressed state where the ring is in an elliptical state). 
in the alternative, Fukui does not teach
in a second, compressed state, the piston ring being substantially circular in the second state.
Berbuer, a similar piston ring for use in a piston and cylinder arrangement, teaches
in a second, compressed state, the piston ring (30, fig 7) being substantially circular in the second state (col 4, line 59-66 specifically discloses “ A slotted piston ring 30 (FIG. 7) is inserted into ring groove 22, the slot 31 being shown in FIG. 2 allowing 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the piston of Fukui with the shape changing ability of Berbuer to provide a “pump or motor, which can be produced simply and cheaply" [and] “which shows a silenced run" col 1, 64-68; Berbuer.  By increasing the pistons ability to seal both quieter function and more efficient function can be attained.

In reference to dependent claim 11, Fukui, as modified, teaches the piston ring as claimed in claim 10, wherein said piston ring (all of fig 2) is deformable between a first state in which an outer circumference of said piston ring is substantially elliptical (col 1, 48-51 specifically discloses “a corrugated spring contacts inside faces of each of the piston ring segments to urge the segments into close sliding contact with the cylinder wall” when the ring is in the cylinder it is in a first uncompressed state where the ring is in an elliptical state). 
in the alternative, Fukui does not teach
in a second, compressed state, the piston ring being substantially circular in the second state.
Berbuer, a similar piston ring for use in a piston and cylinder arrangement, teaches
in a second, compressed state, the piston ring (30, fig 7) being substantially circular in the second state (col 4, line 59-66 specifically discloses “ A slotted piston ring 30 (FIG. 7) is inserted into ring groove 22, the slot 31 being shown in FIG. 2 allowing elastically changing the shape of the piston ring 30. This is necessary, because the piston head 21 is tilted within the cylinder bore 15 and the piston ring 30, therefore, must be able to change from circular shape to the shape of an ellipse, whereby the outer piston ring surface 32 shifts and pivots to the cylinder wall.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the piston of Fukui with the shape changing ability of Berbuer to provide a piston “which shows a silenced run" col 1, 64-68; Berbuer.  By increasing the pistons ability to seal both quieter function and function that is more efficient can be attained.

In the alternative, in reference to dependent claim 18, Fukui, as modified, teaches the piston assembly as claimed in claim 17, however
in the alternative, Fukui does not teach
the piston and said piston housing are substantially cylindrical.  
Berbuer, a similar piston ring for use in a piston and cylinder arrangement, teaches
the piston and said piston housing are substantially cylindrical (col 4, 34 specifically discloses “ Within every cylinder bore 15, a one piece piston 20 is guided, having a spherical
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the piston of Fukui with the shape changing ability of Berbuer to provide a “pump or motor, which can be produced simply and cheaply" col 1, 64-66; Berbuer.  A circular bore and piston are far cheaper and easier to produce then an oblong one.
In addition, it has been held that the configuration of the shape of an apparatus is a matter of design choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  


In the alternative, claims 8, 23 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fukui (USPN 4,256,067) in view of Malpas (USPN 2,191,697).
In reference to dependent claim 8 (in the alternative), Fukui teaches the piston ring as claimed in claim 1, wherein said body portion (22) comprises a biasing element (left and right side spring components of 22, fig 2), wherein said biasing element (spring component 22, fig 2) is located on opposite sides of said first diametrical axis (vertical axis bisects the biasing element 22, fig 2). 
in the alternative Fukui does not teach
Two biasing elements
Malpas, a similar piston ring, teaches
Two biasing elements located on opposite sides of a diametrical axis (fig 1 clearly shows 4 springs on the piston ring)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ring of Fukui with multiple biasing elements as taught by Malpas so the “assembly of the spring members with the piston and the piston ring is very simple and easy”, page 2, lines 43-45. By making the spring two parts they can be more easily compressed and assembled to the piston. To be clear the only modification is done by making the spring of Fukui two parts.
In reference to dependent claim 23(in the alternative), Fukui in view of Malpas teaches the piston ring as claimed in claim 8, Fukui does not disclose two separate springs but does disclose a piston (13, fig 1) that has a biasing element (22, fig 1) that is identical on either side of a vertical axis (vertical axis that bisects the ring, fig 2). Malpas, combined above, further teaches two biasing elements (left and right spring 11, fig 1).  
In reference to dependent claim 24(in the alternative), Fukui in view of Malpas teaches the piston ring as claimed in claim 8, Fukui does not disclose two separate springs but does disclose a piston (13, fig 1) that has a biasing element (22, fig 1) that has the same shape on either side of a vertical axis (vertical axis that bisects the ring, fig 2). Malpas, combined above, further teaches two biasing elements (left and right spring 11, fig 1). 
   
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fukui (USPN 4,256,067) in view of Holt (UPN 4,669,369).
In reference to dependent claim 15, Fukui, as modified, discloses the piston ring as claimed in claim 1, however
Fukui does not teach 
a piston ring has a trapezoidal cross section in the direction of said first or second axes.
Holt, a similar piston and piston ring assembly, teaches 
a piston ring (17, fig 4) has a trapezoidal cross section in the direction of said first or second axes (col 4, 36-37 specifically discloses “piston ring and is of generally trapezoidal cross-section”)  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the piston of Fukui with the shape of Holt so it "provides an adequate seal under all operating conditions of the engine so accommodating distortion of the cylinder 18 both axially and circumferentially " col 5, 6-9, Holt. 

In reference to dependent claim 19, Fukui, as modified, discloses the piston assembly of claim 17.
 Fukui, does not teach 
the piston is non-rotatable relative to said piston housing. 
Sakikawa is relied upon to teach a piston (330a) which is non-rotatable relative to
the piston housing (1320a) (para. 120). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the modified piston assembly of Fukui as non-rotatable . 

    
Response to Arguments
In reference to applicant’s argument that if Fukui’s split piston ring 17 and spring 22 were integrally connected as outlined in the Office Action, then spring 22 would span the gaps 24 and connect the portions of the split piston ring 17; and with the gap spanned, Fukui’s “split” piston ring 17 would essentially become a “unitary” piston ring, the examiner submits that it is not clear what Applicant means by a “unitary” piston ring. To the examiner’s best understanding it appears that Applicant is arguing that there won’t be any gaps in the ring if spring 22 is integrally connected to split ring 17 but the examiner respectfully disagrees. A clearly shown in figure 2, with spring 22 and split ring 17 in an assembled/integral state, ring 17 is still a split ring with gaps 24 with spring 22 spanning those gaps. 
In reference to Applicant’s argument that “there is no indication that Fukui's spring 22 makes the piston ring more resiliently deformable in one diametrical direction than another diametrical direction” examiner disagrees,  this limitation is a functional limitation that is also broad.  Essentially Applicant is arguing that the physical structure of Fukui’s piston ring would make it to behave identically in both directions, the examiner respectfully disagrees.  The examiner takes the position that due to the gaps 24 the ring as a whole has a different amount of resiliency in one direction than the other, the gaps represent a small amount of increased flexibility in a direction parallel to 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/C.W.N/Examiner, Art Unit 3746    

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746